Beck, J.
The orignal abstract shows that the decree from which the appeal was taken was rendered April 16th, 1881, and that the clerk of the court on the 23d of August following certified to the evidence. An additional abstract after-wards filed shows a' certificate to the evidence signed by the judge, but it is without date and it is in no manner shown when it was signed, nor is the date of its execution averred by *37the appellant to have been within the time prescribed by law. To authorize a trial of this action de novo here, the judge of the court below must have certified the evidence under chapter 35, Acts Nineteenth General Assembly, section 1, within the six months allowed for appeal, or if this statute is not applicable to the case, at the term of the trial or during the vacation following, under Code, § 2742. Cornell v. Cornell, 54 Iowa, 366.
The certificate fails to show compliance with either of these requirements. It becomes unimportant to inquire which is applicable to this action. We cannot try the case anew. No errors are assigned, if the case should be found to be in a condition to be tried thereon. It cannot, therefore, be tried in this court. The judgment of the District Court must be.
Affirmed.